DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner periphery" in line 10 and “the leakage side” in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (EP 3284981) in view of FitzGibbon et al. (US 10753476).
  	Regarding claim 1, Tokunaga et al. discloses a mechanical seal Fig. 1 comprising: a pair of seal rings sliding relatively to each other, one of the pair of seal rings being a stationary-side seal ring 7 provided at a housing via a cartridge 6 in a non-rotating state and in an axially movable state, the other seal ring being a rotating-side seal ring 4 fixed to a rotating shaft 2, the seal rings having respective sliding faces S extending radially for sealing sealed fluid against leakage; the cartridge has an outer cylindrical portion fitted in to the inner periphery of the housing 5, a disk portion extending radially 
 	Regarding claim 3, the combination discloses a cartridge 6 provided to the housing 5, wherein the stationary-side seal ring 7 is axially movably held via the spring 8 and the spring holder on a high-pressure fluid side of the cartridge, and the sliding face S of the stationary-side seal ring has an inner diameter set smaller than a diameter of an inner cylindrical portion of the cartridge Fig. 1.
 	Regarding claim 5, the combination discloses wherein the spring 8 is a coiled wave spring.

 	Regarding claim 7, the combination disclose wherein the rotating-side seal ring 4 is pinched and fixed between a step formed at the rotating shaft 2 and an end face of a sleeve 3 fitted on the rotating shaft, the sliding face side of the rotating-side seal ring is provided with an annular groove Fig. 1 with a radial width extending across a radially outer position of the step at the rotating shaft, a side opposite to the sliding face of the rotating-side seal ring is provided with an annular groove with a radial width extending across a radially outer position of the end face of the sleeve, and inner diameters of the two annular grooves are set substantially the same.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (EP 3284981) in view of FitzGibbon et al. (US 10753476) and further in view of Geary (US 4406466).
 	Regarding claim 4, the combination discloses the invention as claimed above but fails to explicitly disclose a rotation prevention means.  Geary, a mechanical face seal Fig. 1, shows the use of a rotation prevention means 44 for a stationary-side seal ring 40 provided at an outer peripheral portion of the stationary-side seal ring, the rotation prevention portion being formed of a material different than a material of the stationary-side seal ring (e.g. carbon), the rotation prevention portion 44 having an axial width set such that even when the stationary-side seal ring 40 axially moves, the outer peripheral portion of the stationary-side seal ring is located inside opposite ends of the rotation prevention portion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the seal of Tokunaga et al. with a rotation prevention means as taught by Geary in order to prevent from rotation by the coaction of the spring.  (Col. 4, Ln. 12 of Geary)
 	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675